DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2017/064893 A1 published on 04/20/2017) in view of Kosei et al. (JP 2017188339 A; English Translation; published on 10/12/2017 hereinafter Kosei).

Regarding claim 1, Honda discloses an oxide superconducting wire (Fig.1) comprising: a superconducting laminate (30) comprising an oxide superconducting layer (30) disposed indirectly on a substrate (10); and a stabilization layer (50) which is a Cu plating layer covering an outer periphery of the superconducting laminate ( 50 covers the outer peripheral of 30).
Honda is silent with respect to wherein an average crystal grain size of the Cu plating layer is 2 micron or more and equal to or less than a thickness of the Cu plating layer.  
Koesi discloses  an average crystal grain size of the Cu  layer (20 is a stabilizer coating layer with crystal of copper being at least 10 microns ; Fig.2) is 2 micron or more and equal to or less than a thickness of the Cu layer ( 20 is at least 10 microns; see “ In the present invention, since the average crystal grain size of the copper material is set to a relatively large value of 10 μm or more, the number of crystal grain boundaries is reduced, the scattering of electrons at the crystal grain boundaries is suppressed, and the resistance is lowered. This makes it possible to improve the residual resistance ratio”).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the average crystal grain size of copper as shown by Koesi to modify the grain size of the Cu within the stabilization layer of Honda in order to reduce the number of crystal grain boundaries and thus reducing the resistance. 
Regarding claim 2, Honda discloses an oxide superconducting wire (Fig.1) comprising: a superconducting laminate (30) comprising an oxide superconducting layer (30) disposed indirectly on a substrate (10); and a stabilization layer (50) which is a Cu plating layer covering an outer periphery of the superconducting laminate (50 covers the outer peripheral of 30).

Koesi discloses wherein an average number of grain boundaries per 100 micron length of the Cu layer (20) along a longitudinal direction is 50 or less (the average crystal grain size of the copper material is set to a relatively large value of 10 μm or more, the number of crystal grain boundaries is reduced to per 100 microns of having 10 boundaries).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the average crystal grain size of copper as shown by Koesi to modify the grain size of the Cu within the stabilization layer of Honda in order to reduce the number of crystal grain boundaries and thus reducing the resistance. 
Regarding claim 5-6, Honda fails to specifically disclose  wherein an average crystal grain size of the Cu plating layer is 3.30 microns or more and equal to or less than a thickness of the Cu plating layer.  
Koesi discloses wherein an average crystal grain size of the Cu layer is 3.30 microns or more and equal to or less than a thickness of the Cu layer( 20 is at least 10 microns; see “ In the present invention, since the average crystal grain size of the copper material is set to a relatively large value of 10 μm or more, the number of crystal grain boundaries is reduced, the scattering of electrons at the crystal grain boundaries is suppressed, and the resistance is lowered. This makes it possible to improve the residual resistance ratio”).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the average crystal grain size of copper as shown by Koesi to modify the grain size of the Cu within the stabilization layer of Honda in order to reduce the number of crystal grain boundaries and thus reducing the resistance. 
  
Allowable Subject Matter


Claims 3-4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 3-4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a residual resistance ratio of the stabilization layer, which is a ratio of a specific resistance at 293K to a specific resistance at 15K, is 110 or more and 130 or less.   " in combination with the remaining limitations of the claim 1 and claim 2. 
Regarding claims 7-8, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein an average crystal grain size of the Cu plating layer is 3.30 microns or more and 3.95 microns or less " in combination with the remaining limitations of the claim 1 and claim 2. 

 The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Wei et al. (US 2014/0251502 A1) Kurihara (EP 3179486 A1) and Langbein et al. (US 6136756)
Wei discloses a method of treating a metal surface.
Kurihara discloses a metal tape stabilizer layer formed on top of a superconductor oxide..  
Langbein discloses higher temperature superconductor material.

None of the references, alone or in combination, teach all the limitations for theclaims including: " wherein a residual resistance ratio of the stabilization layer, which is a ratio of a specific resistance at 293K to a specific resistance at 15K, is 110 or more and 130 or less” as shown in claim 3 and 4.  
None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein an average crystal grain size of the Cu plating layer is 3.30 microns or more and 3.95 microns or less " as shown in claim 7 and 8.
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/PETE T LEE/Primary Examiner, Art Unit 2848